PEARSON, Judge.
This interlocutory appeal is from an order of the circuit court which granted a motion staying proceedings in the Civil Court of Record in and for Dade County, Florida. This procedure is governed by R.C.P. 1.610(e), 31 F.S.A. The circuit court failed to follow the rule and therefore the order staying proceedings must be *28reversed. The cause is remanded with directions to enter an order dissolving the injunction or requiring the plaintiff in the circuit court to comply with the rule by posting a bond in the amount fixed by the court and otherwise complying with the rule by the payment of costs. See Webb v. Gregory, Fla.App.1968, 105 So.2d 183; Belle's Department Store, Miami, Inc. v. Scherman, Fla.App.1960, 117 So.2d 845.
Reversed and remanded with directions.